BIOCRYST PHARMACEUTICALS, INC.

EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated March 29, 2012)

I.    PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
BioCryst Pharmaceuticals, Inc. by providing eligible employees with the
opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

II.    ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Code Section 423. Decisions of the Plan Administrator shall be final and binding
on all parties having an interest in the Plan.

III.    STOCK SUBJECT TO PLAN

A.  The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed 975,000 shares.

B.  In the event any change is made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration, appropriate adjustments shall be
made to (i) the maximum number and class of securities issuable under the Plan,
(ii) the maximum number and class of securities purchasable per Participant on
any one Purchase Date and (iii) the number and class of securities and the price
per share in effect under each outstanding purchase right in order to prevent
the dilution or enlargement of benefits thereunder.

IV.    PURCHASE PERIODS

A.  Shares of Common Stock shall be offered for purchase under the Plan through
a series of successive purchase periods until such time as (i) the maximum
number of shares of Common Stock available for issuance under the Plan shall
have been purchased or (ii) the Plan shall have been sooner terminated.

B.  Each purchase period shall have a duration of six (6) months. Purchase
periods shall run from the first business day in February to the last business
day in July and from the first business day of August to the last business day
of January.

V.    ELIGIBILITY

A.  Each individual who is an Eligible Employee on the start date of any
purchase period shall be eligible to participate in the Plan for that purchase
period.

B. To participate in the Plan for a particular purchase period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization
form) and file such forms with the Plan Administrator (or its designate) on or
before the start date of the purchase period.

VI.    PAYROLL DEDUCTIONS

A.  The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock under the Plan may be any multiple of one
percent (1%) of the Base Salary paid to the Participant during each purchase
period, up to a maximum of fifteen percent (15%). The deduction rate so
authorized shall continue in

 

B-1



--------------------------------------------------------------------------------

effect for the entire purchase period and for each subsequent purchase period,
except to the extent such rate is changed in accordance with the following
guidelines:

(i)  The Participant may, at any time during the purchase period, reduce his or
her rate of payroll deduction to become effective as soon as possible after
filing of the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per purchase period.

(ii)  The Participant may, prior to the commencement of any new purchase period,
increase the rate of his or her payroll deduction by filing the appropriate form
with the Plan Administrator. The new rate (which may not exceed the fifteen
percent (15%) maximum) shall become effective as of the start date of the new
purchase period.

B.  Payroll deductions shall begin on the first payday following the start date
of the purchase period and shall (unless sooner terminated by the Participant)
continue through the payday ending with or immediately prior to the last day of
the purchase period. The amounts so collected shall be credited to the
Participant’s book account under the Plan, but no interest shall be paid on the
balance from time to time outstanding in such account. The amounts collected
from the Participant shall not be held in any segregated account or trust fund
and may be commingled with the general assets of the Corporation and used for
general corporate purposes.

C.  Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.

D.  The Participant’s acquisition of Common Stock under the Plan during any
purchase period shall neither limit nor require the Participant’s acquisition of
Common Stock during any subsequent purchase period.

VII.    PURCHASE RIGHTS

A.  Grant of Purchase Right.    A Participant shall be granted a separate
purchase right on the start date of each purchase period in which he or she
participates. The purchase right shall grant the Participant the right to
purchase shares of Common Stock on the Purchase Date upon the terms set forth
below. The Participant shall execute a stock purchase agreement embodying such
terms and such other provisions (not inconsistent with the Plan) as the Plan
Administrator may deem advisable.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B.  Exercise of the Purchase Right.    Each purchase right shall be
automatically exercised on the Purchase Date, and shares of Common Stock shall
accordingly be purchased on behalf of each Participant (other than Participants
whose payroll deductions have previously been refunded in accordance with the
Termination of Purchase Right provisions below) on such date. The purchase shall
be effected by applying the Participant’s payroll deductions for the purchase
period (together with any carryover deductions from the preceding purchase
period) to the purchase of whole shares of Common Stock (subject to the
limitation on the maximum number of shares purchasable per Participant on any
one Purchase Date) at the purchase price in effect for that purchase period.

C.  Purchase Price.    The purchase price per share of Common Stock on any
Purchase Date shall be equal to eighty-five percent (85%) of the lower of
(i) the Fair Market Value per share of Common Stock on the start date of the
purchase period or (ii) the Fair Market Value per share of Common Stock on the
Purchase Date.

D.    Number of Purchasable Shares.    The number of shares purchasable by a
Participant on any Purchase Date shall be the number of whole shares obtained by
dividing the amount collected from the Participant through payroll deductions
during the purchase period ending with such Purchase Date (together with any
carryover deductions from the preceding purchase period) by the purchase price
in effect for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed Three Thousand (3,000) shares, subject to periodic adjustments in the
event of certain changes in the Corporation’s capitalization.

 

B-2



--------------------------------------------------------------------------------

E.  Excess Payroll Deductions.    Any payroll deductions not applied to the
purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable by the Participant on the
Purchase Date shall be promptly refunded.

F.  Termination of Purchase Right.    The following provisions shall govern the
termination of outstanding purchase rights:

(i)  A Participant may, at any time prior to the last day of the purchase
period, terminate his or her outstanding purchase right by filing the
appropriate form with the Plan Administrator (or its designate), and no further
payroll deductions shall be collected from the Participant with respect to the
terminated purchase right. Any payroll deductions collected during the purchase
period in which such termination occurs shall, at the Participant’s election, be
immediately refunded or held for the purchase of shares on the next Purchase
Date. If no such election is made at the time such purchase right is terminated,
then the payroll deductions collected with respect to the terminated right shall
be refunded as soon as possible.

(ii)  The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the purchase period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent purchase period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms) on or before the
start date of the new purchase period.

(iii)  Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the purchase
period in which such cessation of Eligible Employee status occurs shall be
immediately refunded.

G.  Corporate Transaction.    In the event of a Corporate Transaction during the
purchase period, each outstanding purchase right shall automatically be
exercised, immediately prior to the Effective Date of such Corporate
Transaction, by applying the payroll deductions of each Participant for the
purchase period to the purchase of whole shares of Common Stock at a purchase
price per share equal to eighty-five percent (85%) of the lower of (i) the Fair
Market Value per share of Common Stock on the start date of the purchase period
or (ii) the Fair Market Value per share of Common Stock immediately prior to the
effective date of such Corporate Transaction. However, the applicable share
limitations per Participant shall continue to apply to any such purchase.

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Corporate Transaction, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Corporate Transaction.

H.    Proration of Purchase Rights.    Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

I.  Assignability.    During the Participant’s lifetime, the purchase right
shall be exercisable only by the Participant and shall not be assignable or
transferable by the Participant.

J.  Stockholder Rights.    A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

VIII.    ACCRUAL LIMITATIONS

A.  No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any

 

B-3



--------------------------------------------------------------------------------

Corporate Affiliate, would otherwise permit such Participant to purchase more
than Twenty-Five Thousand Dollars ($25,000) worth of stock of the Corporation or
any Corporate Affiliate (determined on the basis of the Fair Market Value of
such stock on the date or dates such rights are granted) for each calendar year
such rights are at any time outstanding.

B.  For purposes of applying such accrual limitations, the following provisions
shall be in effect:

(i)  The right to acquire Common Stock under each purchase right shall accrue on
the Purchase Date in effect for the purchase period for which such right is
granted.

(ii)  No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value of such stock
on the date or dates of grant) for each calendar year such rights were at any
time outstanding.

C.  If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular purchase period, then the payroll
deductions which the Participant made during that purchase period with respect
to such purchase right shall be promptly refunded.

D.  In the event there is any conflict between the provisions of this article
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this article shall be controlling.

IX.    EFFECTIVE DATE AND TERM OF THE PLAN

A.  The Plan was originally adopted by the Board on December 9, 1994 and became
effective on the Effective Date subject to approval by the stockholders of the
Corporation and the Corporation having complied with all applicable requirements
of the 1933 Act (including the registration of the shares of Common Stock
issuable under the Plan on a Form S-8 registration statement filed with the
Securities and Exchange Commission) and applicable listing requirements of any
stock exchange (or the Nasdaq Global Market, if applicable) on which the Common
Stock is listed for trading and all other applicable requirements established by
law or regulation.

B.  Unless sooner terminated by the Board, the Plan shall terminate upon the
earlier of (i) the date on which all shares available for issuance under the
Plan shall have been sold pursuant to purchase rights exercised under the Plan
or (ii) the date on which all purchase rights are exercised in connection with a
Corporate Transaction.

X.    AMENDMENT OF THE PLAN

The Board may alter, amend, suspend or discontinue the Plan following the close
of any purchase period. However, the Board may not, without the approval of the
Corporation’s stockholders, (i) materially increase the number of shares of
Common Stock issuable under the Plan or the maximum number of shares purchasable
per Participant on any one Purchase Date, except for permissible adjustments in
the event of certain changes in the Corporation’s capitalization, (ii) alter the
purchase price formula so as to reduce the purchase price payable for the shares
purchasable under the Plan, or (iii) materially increase the benefits accruing
to Participants under the Plan or materially modify the requirements for
eligibility to participate in the Plan.

XI.    GENERAL PROVISIONS

A.  All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation.

B.  Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

C.  The provisions of the Plan shall be governed by the laws of the State of
Alabama without resort to that State’s conflict-of-laws rules.

 

B-4



--------------------------------------------------------------------------------

Schedule A

Corporations Participating in

Employee Stock Purchase Plan

As of the Effective Date

BioCryst Pharmaceuticals, Inc.

 

B-5



--------------------------------------------------------------------------------

DEFINITIONS

The following definitions shall be in effect under the Plan:

A.  Base Salary shall mean the regular base salary paid to a Participant by one
or more Participating Companies during such individual’s period of participation
in the Plan, plus any pre-tax contributions made by the Participant to any Code
Section 401(k) salary deferral plan or any Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate. The following items of compensation shall not be included in Base
Salary: (i) all overtime payments, bonuses, commissions (other than those
functioning as base salary equivalents), profit-sharing distributions and other
incentive-type payments and (ii) any and all contributions (other than Code
Section 401(k) or Code Section 125 contributions) made on the Participant’s
behalf by the Corporation or any Corporate Affiliate under any employee benefit
or welfare plan now or hereafter established.

B.  Board shall mean the Corporation’s Board of Directors.

C.  Code    shall mean the Internal Revenue Code of 1986, as amended.

D.  Common Stock shall mean the Corporation’s common stock.

E.  Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

F.  Corporate Transaction shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

(i)  a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii)  the sale, transfer or other disposition of all or substantially all of the
assets of the Corporation in complete liquidation or dissolution of the
Corporation.

G.  Corporation shall mean BioCryst Pharmaceuticals, Inc., a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of BioCryst Pharmaceuticals, Inc. which shall by
appropriate action adopt the Plan.

H.  Effective Date shall mean February 1, 1995. Any Corporate Affiliate which
becomes a Participating Corporation after such Effective Date shall designate a
subsequent Effective Date with respect to its employee-Participants.

I.  Eligible Employee shall mean any person who is engaged, on a
regularly-scheduled basis of more than twenty (20) hours per week for more than
five (5) months per calendar year, in the rendition of personal services to any
Participating Corporation as an employee for earnings considered wages under
Section 3401 (a) of the Code.

J.  Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i)  If the Common Stock is at the time traded on the Nasdaq Global Market, the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question, as such price is reported on the Nasdaq Global Market
or any successor system. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii)  If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

B-6



--------------------------------------------------------------------------------

K.  1933 Act shall mean the Securities Act of 1933, as amended.

L.  1934 Act shall mean the Securities Exchange Act of 1934, as amended.

M.  Participant shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan.

N.  Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan as of the Effective Date are listed in attached
Schedule A.

O.  Plan shall mean the Corporation’s Employee Stock Purchase Plan, as set forth
in this document.

P.  Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.

Q.  Purchase Date shall mean the last business day of each purchase period.

R.  Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

B-7